department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc tege eoeg eo2 frev-106773-01 uilc internal_revenue_service national_office field_service_advice memorandum for judith picken area_counsel great lakes gulf coast area cc tege glgc from assistant chief_counsel exempt_organizations employment_tax government entities cc tege eoeg eo2 subject exempt hospitals’ compliance with sec_1_501_c_3_-1 this field_service_advice responds to your request for interim guidance on the legal criteria for hospitals to qualify for exemption under sec_501 field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to any taxpayer or its representative the recipient of this document may share this unredacted document only with those persons whose official tax frev-106773-01 administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice you have requested preliminary advice and guidance on case development concerning the following issue issue whether a hospital whose stated policies are to provide health care services to individuals regardless of their ability to pay satisfies the charity care requirement of the community benefit standard under the operational_test in sec_1_501_c_3_-1 conclusion a hospital’s stated policies to provide health care services to the indigent are not sufficient to satisfy the charity care requirement of the community benefit standard under the operational_test in sec_1_501_c_3_-1 unless the hospital demonstrates that such policies actually result in the delivery of significant health care services to the indigent law and analysis sec_501 generally provides that organizations described in sec_501 shall be exempt from federal_income_tax sec_501 describes organizations organized and operated exclusively for charitable or other specified purposes sec_1_501_c_3_-1 and sec_1_501_c_3_-1 respectively set forth an organizational_test and an operational_test to determine whether an organization qualifies for exemption under sec_501 an organization must meet both the organizational_test and the operational_test to qualify for exemption under sec_501 69_tc_615 sec_1_501_c_3_-1 a promotion of health as a charitable purpose sec_501 uses the term charitable in its generally accepted legal sense 102_tc_558 aff’d 37_f3d_216 5th cir cert_denied 513_us_1192 sec_1_501_c_3_-1 accordingly the courts have looked to the law of charitable trusts to ascertain what activities are charitable for purposes of sec_501 see eg 113_tc_47 appeal docketed no 9th cir date 71_tc_158 based on the law of trusts the courts and the service have ruled that the promotion of health is a charitable purpose under sec_501 see eg redlands surgical services t c pincite sound health t c pincite revrul_69_545 1969_2_cb_117 see also frev-106773-01 restatement second of trusts sec_368 sec_372 4a austin w scott william f fratcher the law of trusts sec_368 sec_372 4th ed b requirements of community benefit standard a hospital or other health care organization does not automatically qualify for exemption under sec_501 merely because it promotes health see 72_tc_687 aff'd 625_f2d_804 8th cir we do not believe that the law requires that any organization whose purpose is to benefit health however remotely is automatically entitled without more to the desired exemption 46_tc_519 aff'd 397_f2d_814 9th cir while the diagnosis and cure of disease are indeed purposes that may furnish the foundation for characterizing the activity as 'charitable ' something more is required specifically the courts and the service require that a hospital or other health care organization must primarily benefit the community in order to qualify for exemption under sec_501 see eg redlands surgical services t c pincite geisinger health plan f 2d pincite sound health t c pincite revrul_69_545 1969_2_cb_117 the determination by the courts and the service about whether a hospital satisfies the community benefit standard is based on all the facts and circumstances see eg redlands surgical services t c pincite revrul_69_545 1969_2_cb_117 c charity care establishes a community benefit the provision of free or subsidized care to the indigent is a significant indicator to the courts and the service that a hospital promotes health for the benefit of the community in revrul_69_545 1969_2_cb_117 the service ruled that a hospital which operated a full-time emergency room did not deny emergency care to those who could not afford to pay and met certain other requirements qualified for exemption these charitable indicia outweighed the fact that the hospital ordinarily limited admissions to individuals who could afford to pay for their hospitalization and referred indigent patients requiring hospitalization to another hospital in the community that served indigent patients by contrast revrul_69_545 denied exemption to a hospital that maintained an emergency room on a relatively inactive basis primarily for the convenience of its paying patients and instructed ambulance services to take emergency cases to other area hospitals in revrul_83_157 1983_2_cb_94 the service stated that operating a full time emergency room open to all regardless of a person’s ability to pay is strong evidence that a hospital is operating to benefit the community in revrul_98_15 1998_1_cb_718 a material factor for the service’s conclusion that a hospital which entered into a joint_venture with a for-profit entity furthered charitable purposes was that the hospital would use its partnership_distributions to help provide health care to the indigent frev-106773-01 in geisinger health plan the court stated that to qualify as a tax exempt charitable_organization a hospital must still provide services to indigents f 2d pincite in redlands surgical services the court stated that one of the indicia of community benefit is whether the organization provides free care to indigents t c pincite in sound health the court ruled that a health care organization operated for charitable purposes in part because it offered free emergency room care to the indigent and directed the ambulance company that it would treat any emergency patient t c pincite see 505_f2d_1068 6th cir hospital’s lack of a specific plan or policy for the treatment of charity patients was a factor for denying exemption under sec_501 d hospital’s activities must actually produce a community benefit a hospital will not qualify for exemption under the community benefit standard merely by stating that its policies are designed to provide health care services for the indigent the operational_test under sec_501 obligates an organization to engage primarily in activities which accomplish one or more exempt purposes sec_1_501_c_3_-1 emphasis added the hospital therefore must demonstrate that its charity care policies actually yield significant health care services to the indigent to qualify for exemption see redlands surgical services t c pincite geisinger health plan f 2d pincite in sound health the court stated that the policy behind the community benefit standard is insuring that adequate health care services are actually delivered to those in the community who need them t c pincite emphasis added in geisinger health plan the third circuit overruled a determination by the tax_court that a health_maintenance_organization qualified for exemption under the community benefit standard f 2d pincite rev’g and remanding 62_tcm_1656 the third circuit concluded that the mere presence of the subsidized dues program for the poor did not establish that the organization benefitted the community because the amount of benefit the program actually conferred was minuscule f 2d pincite0 in redlands a surgery center argued that by changing its policy for performing surgery from an economic to exclusively a medical decision it achieved its goal of providing complete access to care for all members of the redlands community irrespective of their ability to pay t c pincite emphasis added the court rejected this assertion finding that the administrative record did not support the surgery center’s claim that it actually provided any charity care t c pincite as further evidence of its charitable purposes the surgery center stated that it had no requirement that patients demonstrate an ability to pay before receiving treatment t c pincite the court also rejected this claim finding that the record contained no evidence that the organization had communicated this policy to its patients t c pincite see federation pharmacy services inc v commissioner t c pincite organization denied exemption because it did not provide drugs for free or below cost to frev-106773-01 the indigent sonora community hospital t c pincite hospital denied exemption because it provided only minimal charity care based on the foregoing a hospital’s mere assertions that it has a policy to provide health care services to the indigent is not sufficient to establish that the hospital meets the charity care requirement of the community benefit standard instead the hospital also must show that it actually provided significant health care services to the indigent case development hazards and other considerations set forth below are a series of questions to address when developing the factual record on the charitable care policies and activities of a hospital does the hospital have a specific written plan or policy to provide free or low-cost health care services to the poor or indigent under what circumstances may or has the hospital deviated for its stated policies on providing free or low-cost health care services to the poor or indigent does the hospital broadcast the terms and conditions of its charity care policy to the public does the hospital maintain and operate a full-time emergency room open to all persons regardless of their ability to pay what directives or instructions does the hospital provide to ambulance services about bringing poor or indigent patients to its emergency room what inpatient outpatient and diagnostic services does the hospital actually provide to the poor or indigent for free or for reduced charges under what circumstances does the hospital deny health care services to the poor or indigent does the hospital operate with the expectation of receiving full payment from all persons to whom it renders services how and when does the hospital ascertain whether a patient will be able to pay for the hospital’s services frev-106773-01 what documents or agreements does the hospital require poor or indigent patients to sign before receiving care what is the hospital’s policy on admitting poor or indigent patients as inpatients and outpatients under what circumstances does the hospital refer poor or indigent individuals who require services to other hospitals in the area that do admit poor or indigent patients does the hospital maintain separate and detailed records about the number of times and circumstances under which it actually provided free or reduced- cost care to the poor or indigent does the hospital maintain a separate_account on its books that segregates the costs of providing free or reduced-cost care to the poor or indigent does this account include any other items such as write-offs for care to patients who were not poor or indigent if you have any further questions please call don spellmann at assistant chief_counsel exempt_organizations employment_tax government entities elizabeth purcell branch chief exempt_organizations branch by
